By the Court.

Bail is required in this territory for the purpose of securing the plaintilf from the flight of the defendant and for no other purpose. It is the same in England. The court will therefore think themselves justified, if in the attainment of justice, they grant to persons who become bail the same indulgence, which the British Judges have granted, when it does not appear that the indulgence Was granted there in pursuance of a statutory clause, which is not to be found in our Code.
They protect the bail against collusion. So must we. The case appears sufficiently strong to induce us to give time to the parties to place the whole matter fairly before the court.
PROCEEDINGS STAID,